DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-12, 14-16, and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Audi et al. (US Patent 5,619,622 – hereinafter Audi.)
Regarding claim 1, 
	Audi discloses a method for printing a plurality of scan lines [22 in fig. 1] with one or more inkjet heads [18 in fig. 1]; the method comprising: 
a. receiving at least one scanline of the plurality of scanlines [as seen in fig. 1; col. 4, line 49 – col. 5, line 12]; 
b. creating, from pixels of said at least one scanline, a plurality of bundles [i.e. banks] of a predetermined size, such that said plurality of bundles comprises first bundles and consecutive bundles [as seen in figs. 5A-5J], said first bundles and said consecutive bundles comprising pixels for which nozzles of the one or more inkjet heads have to be fired within a first time period and within a consecutive time period, respectively [col. 4, line 49 – col. 5, line 12; col. 6, lines 10-52; as seen in figs. 5A-5J]; and storing said plurality of bundles in a first memory [44 in figs. 2-3]; wherein the predetermined size of a bundle of the plurality of bundles is chosen in function of a second memory [this feature can be seen as implicitly as seen in figs. 5A-5J; col. 5, line 61 – col. 6, line 52; please note that col. 6, lines 4-9 and 49-52 recite, “The information is stored in RAM 44 in a particular order. After storage, the information is removed in a different order than the order of storage and sent to a printbar control and steering logic circuit 46. The printbar control and steering logic circuit 46 then transmits this information to the printbar 12 under control of the CPU 24”, and “As information is read from the static RAM 44, it is sent to the printbar control and steering control logic circuit 46 which then directs the information to the appropriate printhead dies on the printbar 12”, respectively, implicitly teaching the data being sent from the memory 44 and transmitted by (and at least for a moment being kept in) circuit 46]; 
c. transferring said plurality of bundles from the first memory to the second memory [col. 5, line 61 – col. 6, line 52; taught implicitly as indicated above]; 
d. repeating steps a-c until all pixels for which nozzles of the one or more inkjet heads have to be fired within the first time period are available in the second memory as the first bundles [as seen in figs. 5A-5J; col. 6, lines 10-52]; 
e. firing nozzles of the one or more inkjet heads in accordance with the first bundles within the first time period [col. 4, lines 35-40; col. 6, lines 24-52]; and 
f. repeating steps d and e for consecutive bundles and associated respective consecutive time periods [as seen in figs. 5A-5J; col. 6, lines 10-52; col. 7, line 16 – col. 8, line 65.]

Regarding claim 7, 
	Audi further discloses wherein the first memory is included in a programmable hardware component [since it can run user-defined applications.]

Regarding claim 9, 
	Audi further discloses wherein the creating is done such that said first bundles and said consecutive bundles comprise pixels for which nozzles of the one or more inkjet heads have to be fired at a first moment in time and at a consecutive moment in time, respectively [as seen in figs. 5A-5J; col. 6, lines 10-52; col. 7, line 16 – col. 8, line 65.]

Regarding claim 10, 
	Audi further discloses wherein the plurality of scanlines comprises at least a first scanline, a (k+1)th scanline, and a (2k+1)th scanline, wherein k is an integer; wherein the creating is performed such that the first bundles comprise a subset of pixels of the first scanline, of the (k+1)th scanline, and of the (2k+1)th scanline and such that (k + 1)th bundles (B7a, B7b, ...) comprise a different subset of pixels of the first scanline, the (k+1)th scanline, and the (2k+1)th scanline [as seen in figs. 5A-5J.]

Regarding claim 11, 
	Audi further discloses wherein the one or more inkjet heads comprise a plurality of nozzle rows wherein the grouping is performed such that all nozzles of each nozzle row to be fired within the first time period are covered by one or more first bundles and such that all nozzles of each nozzle row to be fired within the consecutive time period are covered by one or more consecutive bundles [as seen in figs. 5A-5J.]

Regarding claim 12, 
	Audi further discloses wherein, during step a two or more adjacent scanlines are received, and wherein each bundle of the first bundles comprises pixels from the two or more adjacent scanlines, and wherein each bundle of the consecutive bundles comprises pixels from the two or more adjacent scanlines [as seen in figs. 5A-5J.]

Regarding claim 14, 
	Audi further discloses wherein the one or more inkjet heads comprise a plurality of nozzle rows, and wherein the plurality of nozzle rows are directed perpendicular on the printing direction [please note that it is not established what the printing direction is; the Examiner will take the printing direction as being the direction on which droplets travel when being ejected (i.e. down) and therefore any direction on which the nozzles are arranged on the heads, will be perpendicular to said printing direction.]

Regarding claim 15, 
	Audi further discloses wherein the one or more inkjet heads comprise a plurality of nozzle rows, wherein the plurality of nozzle rows are directed under an angle between 60° and 89° with respect to the printing direction [as seen in fig. 1.]

Regarding claim 16, 
	Audi discloses a printing system for printing a plurality of scan lines [22 in fig. 1], said system comprising: 
one or more inkjet heads [18 in fig. 1]; 
a logic unit configured for receiving at least one scanline [as seen in fig. 1; col. 4, line 49 – col. 5, line 12], for creating, from pixels of said at least one scanline, a plurality of bundles [i.e. banks] of a predetermined size, such that said plurality of bundles comprises first bundles and consecutive bundles [as seen in figs. 5A-5J], said first bundles and said consecutive bundles comprising pixels for which nozzles of the one or more inkjet heads have to be fired within a first time period and within a consecutive time period, respectively [col. 4, line 49 – col. 5, line 12; col. 6, lines 10-52; as seen in figs. 5A-5J], for storing said plurality of bundles in a first memory [44 in figs. 2-3] of the logic unit; and for transferring said plurality of bundles from the first memory to a second memory [this feature can be seen as implicitly as seen in figs. 5A-5J; col. 5, line 61 – col. 6, line 52; please note that col. 6, lines 4-9 and 49-52 recite, “The information is stored in RAM 44 in a particular order. After storage, the information is removed in a different order than the order of storage and sent to a printbar control and steering logic circuit 46. The printbar control and steering logic circuit 46 then transmits this information to the printbar 12 under control of the CPU 24”, and “As information is read from the static RAM 44, it is sent to the printbar control and steering control logic circuit 46 which then directs the information to the appropriate printhead dies on the printbar 12”, respectively, implicitly teaching the data being sent from the memory 44 and transmitted by (and at least for a moment being kept in) circuit 46]; 
the second memory configured for storing bundles of consecutive scanlines, until at least all pixels for which nozzles of the one or more inkjet heads have to be fired within the first time period are available in the second memory [as seen in figs. 5A-5J; col. 6, lines 10-52]; 
wherein the predetermined size of a bundle of the plurality of bundles is associated with the second memory [col. 5, line 61 – col. 6, line 52; taught implicitly as indicated above]; and 
wherein the printing system is configured for firing nozzles of the one or more inkjet heads in accordance with the first bundles within the first time period by reading the first bundles out of the second memory  [col. 4, lines 35-40; col. 6, lines 24-52]; and in accordance with consecutive bundles within the associated consecutive time period by reading the consecutive bundles out of the second memory  [as seen in figs. 5A-5J; col. 6, lines 10-52; col. 7, line 16 – col. 8, line 65.]

Regarding claim 23, 
	Audi further discloses wherein the creating is done such that said first bundles and said consecutive bundles comprise pixels for which nozzles of the one or more inkjet heads have to be fired at a first moment in time and at a consecutive moment in time, respectively [as seen in figs. 5A-5J; col. 6, lines 10-52; col. 7, line 16 – col. 8, line 65.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 13, 17, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Audi.
Regarding claims 2, 8, and 17, 
	Audi discloses the claimed limitations as set forth above but fails to expressly discloses wherein the second memory comprises a dynamic random-access memory (DRAM) (claims 2 and 17); and wherein the first memory is a cache memory of a CPU (claim 8.)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use these components, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use a cache memory of a CPU as the first memory and a logic circuit comprising a dynamic random-access memory (DRAM) as the second memory for the purpose of using a storage components that makes retrieving data more efficient (as is the case with cache memory) and can hold a large amount of data, while requiring less space (as is the case with DRAM.)
Regarding claims 3, 4, and 18, 
	Audi discloses the claimed limitations as set forth above but fails to expressly discloses wherein the predetermined size of a bundle of the plurality of bundles is between 50 and 100% of an optimal size for writing and reading the second memory (claims 3 and 18); wherein each bundle comprises between 64 bits and 512 bits (claim 4); and wherein each bundle comprises between 16 and 128 pixels (claim 18.)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bundles of a size between 50 and 100% of an optimal size for writing and reading, with each bundle comprising between 64 bits and 512 bits or between 16 and 128 pixels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the bundles so that the nozzles are fired in a way that is more efficient.    

Regarding claims 5, 6, and 13, 
	Audi discloses the claimed limitations as set forth above but fails to expressly discloses wherein the first memory is at least 10 times smaller than the second memory (claim 5); wherein the first memory stores less than 10 scanlines, and wherein the second memory stores at least 1000 scanlines (claim 6); and wherein the first and consecutive time period are lower than 100 microseconds (claim 13.)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first memory that is at least 10 times smaller than the second memory and that stores less than 10 scanlines; a second memory that stores at least 1000 scanlines; and first or consecutive time periods that are lower than 100 microseconds since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize these values for the purpose of better transmitting data between components to achieve a more efficient operation.  

Regarding claim 26, 
	The limitations of this claim have been rejected above and therefore the rejection does not need to be repeated. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853